EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-3 and 5 have been amended as follows: 

Claim 1 (currently amended): A circuit protecting an alternator (A) and a battery against an operator turning an engine power switch (K) OFF before a diesel engine (E) stops and comprising an internal switch (S) in parallel with the engine power switch (K) and the circuit being configured to implement the following rules:  
- when the diesel engine (S) turns OFF,  
- when the diesel engine (K) is ON, the internal switch (S)  turns ON, 
- once the internal switch (S) is ON, it remain

Claim 2 (Currently Amended): The circuit of Claim 1 wherein an oil pressure gauge (P) is used to determine whether the diesel engine (E) is stopped.

The circuit of Claim 2 wherein a connection to the oil pressure gauge includes a spring switch or a push button switch (T) which allows to test the protective circuit without disconnecting it from the battery and the alternator.

Claim 5 (Currently Amended): The circuit of Claim 1 wherein an alarm is active when the diesel engine (E) is running and the engine power switch K (K) is OFF.

Reasons for Allowance
Claims 1-3, 5, and 9
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the circuit protecting an alternator (A) and a battery against an operator turning an engine power switch (K) OFF before a diesel engine (E) stops and comprising an internal switch (S)  in parallel with the engine power switch (K) and the circuit being configured to implement the following rules:  - when the diesel engine (E) is not running or stops, the internal switch (S) turns OFF,  - when the diesel engine (E) is running and the engin.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684